          Case 4:19-cv-00234-RM Document 22 Filed 07/17/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
11   Matthew Stevenson,                              No. CV-19-00234-TUC-RM
12                 Plaintiff,                        ORDER
13   v.
14   Corizon Health Incorporated, et al.,
15                 Defendants.
16
17           On April 25, 2019, Plaintiff—who at the time was confined in the Arizona State
18   Prison Complex-Florence—filed a pro se civil rights Complaint pursuant to 42 U.S.C. §

19   1983 (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 2). The Court

20   granted the Application to Proceed and dismissed the Complaint for failure to state a
21   claim. (Doc. 5.) Plaintiff filed a First Amended Complaint (“FAC”) raising Eighth
22   Amendment claims against Defendants Corizon and Unknown Utilization Management

23   Team, alleging inadequate medical care for an enlarged prostate (Doc. 8). In a Service

24   Order issued on September 25, 2019, the Court ordered Corizon to respond to the FAC

25   and sent a service packet to Plaintiff for completion as to Defendant Corizon. (Doc. 10.)

26   Although the Court found that Plaintiff stated a claim against Utilization Management
27   Team, it did not require service on those defendants at that time because their identities
28   had not been confirmed. (Id.) The Court gave Plaintiff 120 days to discover and substitute
       Case 4:19-cv-00234-RM Document 22 Filed 07/17/20 Page 2 of 4



 1   the names of the members of Defendant Utilization Management Team and stated that it
 2   “may dismiss without prejudice Defendant Utilization Management Team if Plaintiff fails
 3   to timely file a notice of substitution, unless Plaintiff seeks and is granted an extension of
 4   time.” (Id.)
 5          On November 5, 2019, the United States Marshal filed a Process Receipt and
 6   Return indicating that Plaintiff’s service packet had indicated “Utilization Management
 7   Team Corizon” as the name of the entity to be served, and that service was returned
 8   unexecuted because Corizon was no longer a provider of medical services at Arizona
 9   Department of Corrections, and the Utilization Management Team Corizon at ASPC-
10   Safford, where Plaintiff was incarcerated, no longer existed. (Docs. 11, 12.)             On
11   November 18, 2019, the Court issued a second Service Order directing the Clerk of Court
12   to send Plaintiff a new service packet for Defendant Corizon and directing Plaintiff to
13   complete and return the service packet. (Doc. 12.) The Order stated that a failure to
14   provide the information necessary for the U.S. Marshal to effectuate service on Corizon
15   could result in dismissal of this action. (Id.) Plaintiff was given until November 25, 2019
16   to serve Corizon. (Id.)
17          On December 13, 2019, Plaintiff filed a Notice re: Address notifying the Court
18   that he had been released from prison. (Doc. 13.) On December 23, 2019, Plaintiff filed a
19   Notice of Change of Address with his new address. (Doc. 14.) On January 14, 2020, the
20   Court issued an Order to Show Cause why Defendant Corizon should not be dismissed
21   for failure to serve pursuant to Fed. R. Civ. P. 4(m). (Doc. 15.) The Order further directed
22   Plaintiff to either pay the remaining balance of the filing fee and administrative fee or file
23   a non-prisoner Application to Proceed in District Court Without Prepaying Fees or Costs.
24   (Id.) A copy of the Order was mailed to Plaintiff but returned as undeliverable. (Doc. 17.)
25          On January 21, 2020, Plaintiff filed a second Notice of Change of Address. (Doc.
26   16.) On the same date, a copy of the Court’s January 14, 2020 Order was provided to
27   Plaintiff at the customer intake counter of the Clerk’s Office. On February 13, 2020,
28   Plaintiff filed an Application to Proceed in District Court Without Prepaying Fees (Doc.


                                                 -2-
       Case 4:19-cv-00234-RM Document 22 Filed 07/17/20 Page 3 of 4



 1   18) and a Motion for Extension of Time in which to serve Corizon (Doc. 19). By Order
 2   dated February 25, 2020, the Court granted the Application to Proceed and the Motion for
 3   Extension of Time, and gave Plaintiff until March 23, 2020 to serve Corizon. (Doc. 20.)
 4   Although the Court did not find good cause to extend the service deadline, it elected in its
 5   discretion to provide the extension. (Id.) The February 25, 2020 Order was mailed to
 6   Plaintiff but was returned as undeliverable. (Doc. 21.) No Notice of Change of Address
 7   has been filed since then and no Defendants have been served.
 8          In detainee track cases, such as this one, a defendant must be served within the
 9   period set forth in Rule 4(m) of the Federal Rules of Civil Procedure or 60 days from the
10   date a service order is filed, whichever is longer. LRCiv. 16.2(b)(2)(B)(ii). If a defendant
11   is not timely served, “the court—on motion or on its own after notice to the plaintiff—
12   must dismiss the action without prejudice against that defendant or order that service be
13   made within a specified time.” Fed. R. Civ. P. 4(m). The “court must extend the time for
14   service for an appropriate period” if the plaintiff shows good cause for the failure to
15   timely effect service. Id.
16          Over nine months have elapsed since the Court’s original Service Order (Doc. 10)
17   was filed, and no Defendants have been served. Plaintiff has not located or identified the
18   unnamed Defendant Utilization Management Team, nor does the docket reflect efforts to
19   do so. The Court has issued two orders to show cause and has granted Plaintiff an
20   extension of time to serve Corizon. Plaintiff has not shown cause why Defendants have
21   not been served and has not requested any additional extensions, nor has he updated the
22   Court with his current address.
23          Plaintiff has the general duty to prosecute this case. Fid. Philadelphia Trust Co. v.
24   Pioche Mines Consol., Inc., 587 F.2d 27, 29 (9th Cir. 1978). It is well established that
25   under Federal Rule of Civil Procedure 41(b), a district court has the authority to dismiss a
26   plaintiff’s action because of his failure to prosecute or to comply with court orders. See
27   Fed. R. Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629-30 (1962) (a
28   district court has the inherent power to dismiss a case sua sponte for failure to prosecute);


                                                 -3-
       Case 4:19-cv-00234-RM Document 22 Filed 07/17/20 Page 4 of 4



 1   Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (1992) (holding that a district court may dismiss
 2   an action for failure to comply with any order of the court). In determining whether
 3   Plaintiff’s failure to prosecute warrants dismissal of the case, the Court must weigh the
 4   following five factors: “(1) the public’s interest in expeditious resolution of litigation; (2)
 5   the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the
 6   public policy favoring disposition of cases on their merits; and (5) the availability of less
 7   drastic sanctions.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986).
 8           Here, the first, second, and third factors favor dismissal of this case. Plaintiff’s
 9   failure to serve any Defendants after nine months, or to show cause or request extensions
10   of time, prevents this case from proceeding. The fourth factor, as always, weighs against
11   dismissal. The fifth factor requires the Court to consider whether a less drastic alternative
12   is available. The Court finds that only one less drastic sanction is realistically available.
13   Rule 41(b) provides that a dismissal for failure to prosecute operates as an adjudication
14   upon the merits “[u]nless the dismissal order states otherwise.” In the instant case, the
15   Court finds that a dismissal with prejudice would be unnecessarily harsh and declines to
16   make any findings on the merits of the case. The Complaint and this action will be
17   dismissed without prejudice and with leave to re-file pursuant to Rule 41(b) of the
18   Federal Rules of Civil Procedure.
19           Accordingly,
20           IT IS ORDERED that the above-captioned action is dismissed without
21   prejudice. The Clerk of Court is directed to enter judgment accordingly and close this
22   case.
23           Dated this 17th day of July, 2020.
24
25
26
27
28


                                                  -4-
